Citation Nr: 0915301	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of a June 2008 Order of the Court 
of Appeals for Veterans Claims (Court), which granted a Joint 
Motion for Remand of the parties dated in May 2008, and 
vacated the Board's May 2007 decision in this matter.  The 
below action is directed in view of the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2008 Joint Motion for Remand, the parties 
essentially agreed that  although an April 2003 medical 
opinion obtained by VA addressed the matter of whether the 
Veteran's service-connected diabetes mellitus had caused his 
hypertension, it did not address the matter of whether the 
Veteran's hypertension was aggravated by his service-
connected diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  As a result, the Board finds that a VA 
examination and opinion as to whether it is at least as 
likely as not that the Veteran's hypertension is caused or 
aggravated by his service-connected diabetes mellitus would 
be useful in adjudication of the Veteran's claim for service 
connection for hypertension.   See 38 U.S.C.A. § 5103A(d).

In addition, in recent correspondence that includes a July 
2007 report of the National Academy of Sciences, the 
Veteran's representative now further contends that the 
Veteran's current hypertension may have been directly caused 
by his exposure to Agent Orange during service.  A medical 
opinion as to this more direct service-related theory of 
causation would be useful as well.  See 38 U.S.C.A. 
§ 5103A(d).  Although hypertension is not among the diseases 
listed at 38 C.F.R. § 3.309(e) that are  presumed to be due 
to exposure to such herbicide agents if they have become 
manifest to a degree of 10 percent or more at any time after 
service, (see 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii)), the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded by presumptive laws and regulations from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  The Board finds that because the new theory 
involving more directly service-related causation does not 
involve a distinct disease or injury from that already 
contemplated in the Veteran's current claim, the new theory 
that the Veteran's hypertension is directly due to exposure 
to Agent Orange during service, rather than or in addition to 
having been caused or aggravated by service-connected 
diabetes mellitus that was in turn presumably due to exposure 
to Agent Orange, is part and parcel of the currently appealed 
claim for service connection for hypertension.  Cf. Boggs v. 
Peake, 520 F.3d 1330 (2008) (claims that are based upon 
distinctly and properly diagnosed diseases or injuries must 
be considered separate and distinct claims).  

Additionally, it appears likely that there are relevant 
records of VA treatment available for the periods from 
January 2003 to July 2005, and from March 2009 forward.  Such 
relevant records of treatment would be useful in adjudication 
of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for hypertension and 
diabetes mellitus from January 2003 
forward.  After any required authorizations 
for release of medical information are 
requested and obtained from the Veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought should include relevant 
records of VA treatment from January 2003 
to July 2005, and from March 2009 forward.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA examination for 
the purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
Veteran's current hypertension is 

1) related to any incident of service, 
including exposure to Agent Orange (in 
making this determination, the examiner 
should review the July 2007 report from the 
National Academy of Sciences that is 
associated with the claims file); or

 2) is caused or aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) by his 
service-connected diabetes mellitus.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




